 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cincinnati Gas and Electric Company, Employer-Petitioner and United Steelworkers of America,AFL-CIO-CLC and Local Union 1347 of theInternational Brotherhood of Electrical Workers,AFL-CIO-CLC. Case 9-UC-131March 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a petition duly filed under Section 9(b) of theNational Labor Relations Act, as amended, a hear-ing was held on October 29 and 31 and November Iand 3, 1977, before Hearing Officer Donald Hordes.On December 12, 1977, the Regional Director forRegion 9 transferred this case to the Board fordecision. Thereafter briefs were timely filed by theEmployer and both Unions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer is an Ohio corporation engaged inproviding gas and electric utility services for industri-al and residential customers from its Cincinnati,Ohio, facility. The Employer is party to separatecontracts with Local Union 1347, InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC,hereinafter called IBEW, and with the United Steel-workers of America, AFL-CIO-CLC, hereinaftercalled Steelworkers. The most recent agreementbetween the Employer and IBEW is effective fromApril 1, 1976, until April 1, 1979, and the currentcontract between the Employer and Steelworkers iseffective from May 15, 1976, until May 15, 1979.Although there are specific job classifications cov-ered by each contract, the IBEW represents essential-ly the Employer's electric department employees andthe Steelworkers represents the gas department em-ployees.Historically, the Employer used the electric depart-ment employees, represented by IBEW, to discon-nect and reconnect electric services and its gasdepartment employees, represented by Steelworkers,to disconnect and reconnect gas services. The workhas at all times been covered by the applicablecollective-bargaining contracts between the Employ-er and the two Unions. As many customers use bothgas and electric services, the Employer was often235 NLRB No. 63required to dispatch two employees to disconnectand reconnect such services when one employeecould easily have performed both tasks.The Employer, during the life of the currentcollective-bargaining contracts, sought the right tomodify periodically the work assignments by assign-ing connects and disconnects of electric meters to gasdepartment employees and by assigning connectsand disconnects of gas meters to electrical depart-ment employees. However, no agreement wasreached among the parties as to how this might beaccomplished. Finally, in June 1977, the Employeradvised the two Unions that it intended to create anew classification, premise mechanic, to perform thework of disconnecting and reconnecting both gasand electric services. The Employer offered todiscuss the matter with the two Unions and indicatedits willingness to assign a certain number of employ-ees in the new classification to each bargaining unit.The IBEW objected to the Employer's decision tocreate the new classification and refused to discussthe matter. The Employer contends, contrary to theSteelworkers, that the Steelworkers agreed to repre-sent the employees in the new classification. Therecord is not clear on this point. In any case, theEmployer proceeded to place the classification in theSteelworkers unit and filed the instant petition toclarify the Steelworkers unit to specifically include it.Both Unions have filed grievances and are seekingarbitration under their respective contracts. TheIBEW filed an action in Federal district court tocompel arbitration. The court has declined to pro-ceed because of the pendency of this unit clarifica-tion proceeding.The Steelworkers contends that the petition mustbe dismissed on the grounds that its contract with theEmployer does not include the premise mechanicclassification, that it was denied the right to bargainconcerning the terms and conditions of employmentof the employees in that classification, and that thepetitioned-for clarification would negate the termsand conditions of the current contract between theparties.The IBEW contends that the petition should bedismissed on the ground that the work being per-formed by the premise mechanics is covered by thecontracts the Employer has with the Unions and thatthere is no new work to be performed by a newlycreated classification. It asserts that the matter isreally a jurisdictional dispute and that the Employeris attempting to use the instant clarification petitionto assign work within its jurisdiction to the Steel-workers. In the alternative, the IBEW asserts thatsince grievances have been filed with regard to theEmployer's action in creating the premise mechanicclassification and assigning it to the unit represented424 THE CINCINNATI GAS AND ELECTRIC COMPANYby the Steelworkers, the Board should defer thematter to arbitration pursuant to its deferral policy.1The Employer contends that the matter is properlybefore the Board and that the Steelworkers unitshould be clarified to include the premise mechanicclassification. The Employer cites various cost, regu-latory, and efficiency factors that necessitated cre-ation of the "new" classification. It especially relieson the fact that there have been numerous customercomplaints made to it and to the Public UtilityCommission of Ohio concerning the necessity forcustomers to receive two separate servicemen oftenarriving at different times. It contends that thecollective-bargaining agreements do not prohibit thecreation of new job classifications. The Employer,citing McDonnell Company,2argues that the contro-versy in this case is a unit issue arising from creationof a new job classification in response to changes inits business and that the Board must exercise itsresponsibilities under Section 9 of the Act, takejurisdiction, and decide the matter. It further arguesthat the new classification more properly belongs inthe gas department unit because (1) the gas portionsof the job are more complex and demanding than theelectrical protions; (2) certain classifications of em-ployees in the gas unit have in the past performedboth gas and electric work; and (3) the Steelworkersagreed to the inclusion of the classification in itsbargaining unit.We agree with the contentions of the Unions hereinthat the issue dividing the parties is that of workassignment and not an ambiguity with respect to therepresentation of employees. Under the guise ofclarification the Employer is seeking to removecertain duties normally performed by electric depart-ment employees from their jurisdiction and placeCollyer Insulated Wire, A Gulf and Western Systenms Co., 192 NLRB 837(1971).2 173 NLRB225(1968).3 140 NLRB 445,447(1963).them under the jurisdiction of the gas department. Asthe Board held in The Gas Service Company: 3[W]ork assignment disputes are not properlymatters for consideration and resolution in arepresentation proceeding. As the Board has said,its sole function in representation proceedings isto ascertain and certify the name of the bargain-ing representative, if any, that has been designat-ed by the employees in the appropriate unit. It isnot the Board's responsibility in representationproceedings to decide whether employees in thebargaining unit are entitled to do any particularwork or whether an employer has properly reas-signed work from employees in the bargainingunit to other employees.In our view, the instant case, unlike McDonnellCompany, supra, does not present a unit issueresulting from an enlargement or extension of theEmployer's operations. There are no new types ofequipment, duties, or processes involved. The Em-ployer has simply decided to rearrange the assign-ment of existing work.Since we have concluded that the issues in this caseare not properly before the Board in this proceeding,there is no basis on which to retain jurisdictionpending arbitration.We conclude that we do not have the authority inthis proceeding to determine the work assignmentissues posed by this case.4Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition for clarifica-tion filed herein be, and it hereby is, dismissed.4 T.I.M.E-DC, Inc., 225 NLRB 1175 (1976); Commonwealth GasCompany, 218 NLRB 857 (1975); Pacific Northwest Bell Telephone Company.211 NLRB 1021(1974).425